—Judgment, Supreme Court, New York County (Raymond Cornelius, J.), entered April 21, 1998, insofar as appealed from, awarding plaintiff $125,355.30 for past medical expenses, $410,000 for past pain and suffering and $100,000 for future pain and suffering, unanimously affirmed, without costs.
Defendants’ claim that they were prejudiced by a summation comment urging a $400,000 award for past pain and suffering is without merit, since the comment, assuming it was improper (cf., Torrado v Lutheran Med. Ctr., 198 AD2d 346), was an isolated one that did not reflect the overall tenor of the summation (see, Schechtman v Lappin, 161 AD2d 118, 121). The $125,355.30 award for past medical expenses is supported by evidence sufficient to permit a finding that the first lSVa months of plaintiffs residency at the nursing home was attributable to the accident. The awards of $410,000 for past pain and suffering and of $100,000 for five years of future pain and suffering do not materially deviate from what is reasonable compensation under the circumstances (cf., Kornberg v City of New York, 224 AD2d 339, lv denied 88 NY2d 814; Osoria v Mario Equities, 255 AD2d 132). Concur — Tom, J. P., Wallach, Lerner and Rubin, JJ.